NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             NOV 16 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

MANPREET KAUR,                                  No. 10-70225

              Petitioner,                       Agency No. A098-177-106

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 4, 2010
                              Seattle, Washington

Before: B. FLETCHER and BYBEE, Circuit Judges, and WILKEN, District
Judge.**

       Petitioner Manpreet Kaur appeals from a final removal order by the Board of

Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of

her claims seeking asylum, withholding of removal, and protection under the


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Claudia Wilken, United States District Judge for the
Northern District of California, sitting by designation.
Convention against Torture (“CAT”). Because we find that the IJ’s adverse

credibility determination was supported by substantial evidence, we deny the

petition for review.

      We review adverse credibility determinations under the deferential

substantial evidence standard of the REAL ID Act of 2005. See Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). In making a credibility

determination, the trier of fact should consider “the totality of the circumstances,

and all relevant factors.” 8 U.S.C. § 1158(b)(1)(B)(iii).

      Here, the BIA agreed with the IJ’s determination that Kaur’s credibility was

undermined by inconsistencies between her application for asylum and her actual

testimony. First, her application materials indicated that she was employed by a

government high school between June 1994 and June 2002, but she then testified

that she worked for a newspaper starting December 2000. She also testified that as

part of her prior refugee application in Canada, she had provided articles about

political corruption and election fraud in India, which she wrote. The Canadian

Refugee Protection Division, however, observed that Kaur had not presented any

such documents. Finally, the BIA noted that Kaur failed to provide corroborative

documentation in response to the IJ’s request that she support the claim that she

published articles relating to government or police corruption. Accordingly, we
uphold the BIA’s affirmance of the IJ’s denial of Kaur’s petition on credibility

grounds.

      Because we deny the petition on credibility grounds, we need not address the

IJ’s alternate holdings that Kaur would not be eligible for withholding of removal

or protection under the Convention against Torture if she were found credible.

      PETITION DENIED.